Citation Nr: 1418422	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-36 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to November 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a psychiatric condition, to include PTSD, that was incurred in or as a result of his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a psychiatric condition, which he has identified as depression, bi-polar, and PTSD among other diagnoses, that he incurred as a result of service.  Specifically, the Veteran has stated that his psychiatric condition is a result of mustard gas exposure in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a).

In this case, although the Veteran has mental health treatment records dating back decades, he has never actually been diagnosed with PTSD; and without a diagnosis of PTSD, there cannot be a valid claim for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds he is not entitled to service connection for PTSD.  

Nevertheless, the Veteran may still be eligible for service connection for another acquired psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a psychiatric disability claim includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record).  In this case, medical treatment records show the Veteran has been diagnosed with both schizoaffective disorder and schizophrenia.

Chronic psychoses may be presumed to have been incurred in service if manifested in service or to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes schizoaffective disorder and schizophrenia.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11.

Although the Veteran has been diagnosed with schizoaffective disorder and schizophrenia, the Board finds that the evidence does not show that the condition manifested either in service or to a compensable degree within one year of separation from service.

The Veteran's service treatment records show no complaints of or treatment for any psychiatric condition.  Further, the Veteran's psychiatric condition was evaluated as normal on his October 1975 separation examination and the Veteran himself specifically denied any history of depression, excessive worry, or nervous trouble of any sort on his accompanying report of medical history form.  Of note, the Veteran did report several other problems suggesting that he took time to review the document, and adding weight to the fact that he was not experiencing psychiatric problems at that time.  The Veteran also affirmatively stated that he was in good health at that time.

The first record of a psychiatric complaint in the Veteran's claims file did not appear until 1984, approximately ten years after his separation from service, when the Veteran reported that he had experienced depression for the past four to five years.  It was not until 1988 that the Veteran was first diagnosed with schizoaffective disorder.

Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran's schizoaffective disorder or2 schizophrenia manifest to a compensable degree within one year of service; therefore he is not entitled to presumptive service connection under 38 C.F.R. § 3.307.

The Veteran has contended his psychiatric condition is a result of mustard gas exposure in service.  Service connection may also be warranted for certain conditions on a presumptive basis in cases involving specified circumstances in which there was full-body exposure to specified vesicant agents during active military service.  38 C.F.R. § 3.316.  However, no psychiatric conditions are among those that may be presumptively service connected under 38 C.F.R. § 3.316; therefore, even if the Veteran were found to meet the criteria for exposure to mustard gas in service, he would not be eligible for presumptive service connection for any psychiatric condition as a result of that exposure.

However, the Veteran may still be granted service connection if the evidence shows that he was exposed to mustard gas in service and that exposure caused his current psychiatric condition.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may also be granted if the Veteran's current psychiatric condition is shown to have been incurred in or as a result of any aspect of his active service.  

A review of the Veteran's service records does not indicate the Veteran had any exposure to mustard gas in service.  The Department of Defense has indicated that the Veteran was not a test participant in the Mustard Gas Program.  Moreover, to the extent that the Veteran believes that he was exposed to mustard gas, the Court of Appeals for Veterans Claims (Court) has held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  As noted, there is no documented evidence in this case that the Veteran was exposed to mustard gas in service.

The evidence further does not support any connection between the Veteran's current psychiatric condition and any part of his service, including his alleged mustard gas exposure.

The Veteran did not seek treatment for a psychiatric condition until ten years after service, at that time reporting depression.  It was four more years until he was diagnosed with schizoaffective disorder.  Medical treatment records show the Veteran has been treated for schizoaffective disorder since that time, with VA records indicating a current diagnosis of schizophrenia.  No medical opinions contained within the records suggest that the Veteran's psychiatric condition is related to his service.  

To the extent that the Veteran himself has opined that his psychiatric condition is related to his service, the Board finds that he is not competent (meaning that he lacks the medical training or experience to render such an opinion) to so opine.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   While the Veteran is competent to state what symptoms he feels, the diagnosis and etiology of psychiatric conditions, including schizoaffective disorder and schizophrenia, are complicated medical questions not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of his psychiatric condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  

In sum, the Veteran has not been diagnosed with PTSD, the evidence does not show he was exposed to mustard gas in service or complained of any psychiatric problems in service or upon discharge, and there is no competent medical opinion evidence of record that even suggests that the Veteran's currently diagnosed psychiatric condition is related to his service.  The Board finds that the competent and probative evidence overall does not support that the Veteran's psychiatric condition, including his diagnosed schizoaffective disorder and schizophrenia, was incurred in or as a result of service.

Overall, the preponderance of the evidence is against a finding that it is at least as likely as not (50 percent or greater) the Veteran's acquired psychiatric condition either began during or was otherwise caused by his military service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has requested the Veteran provide information as to his in-service stressors and has, to the extent possible, attempted to verify the Veteran's claimed mustard gas exposure.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination, however, the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's psychiatric condition is related to his military service are his own lay statements made in connection with his claim, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


